

116 S4898 IS: To amend title VI of the Social Security Act to extend the period during which States, Indian Tribes, and local governments may use Coronavirus Relief Fund payments.
U.S. Senate
2020-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4898IN THE SENATE OF THE UNITED STATESNovember 16, 2020Ms. Murkowski (for herself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title VI of the Social Security Act to extend the period during which States, Indian Tribes, and local governments may use Coronavirus Relief Fund payments.1.Extension of period to use Coronavirus Relief Fund paymentsSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by striking December 30, 2020 and inserting September 30, 2021. 